Citation Nr: 9907003
Decision Date: 03/16/99	Archive Date: 06/24/99

DOCKET NO. 94-32 625               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Manchester, New Hampshire

THE ISSUES

1. Entitlement to an increased rating for chronic tendonitis of the
right rotator cuff, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for a right knee disability,
currently rated as 10 percent disabling.

3. Entitlement to an increased rating for a left knee disability,
currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active service from June 1968 to October 1971 in
the Marine Corps, from September 1974 to August 1975 in the Navy,
and from December 1976 to September 1992 in the Marine Corps.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from an April 1994 rating decision of the Manchester, New
Hampshire, Regional Office (RO) of the Department of Veterans
Affairs (VA) which awarded service connection for chronic
tendonitis of the right rotator cuff, a right knee disability, a
left knee disability, scoliosis of the cervical spine, chronic
bronchitis, and PTSD. The rating decision assigned a 50 percent
disability evaluation for the PTSD, and a 10 percent disability
evaluation for the chronic bronchitis. A noncompensable disability
evaluation was assigned for the other disorders. A notice of
disagreement seeking increased ratings for all of the service-
connected disabilities was received in May 1994. A statement of the
case was sent to the veteran in June 1994. The substantive appeal
was received in July 1994.

In September 1994, the veteran testified at a personal hearing
before a hearing officer at the RO. In January 1995, the hearing
officer determined that increased ratings of 10 percent were
warranted for the veteran's service-connected chronic tendonitis of
the right rotator cuff, right knee disability, left knee
disability, and scoliosis of the cervical spine. That determination
was implemented by a January 1995 rating decision.

The case previously came before the Board in May 1997. At that
time, it was noted by the Board that, in his personal hearing, the
veteran had raised the issue of entitlement to an effective date
earlier than October 5, 1993, for service connection

- 2 - 

for chronic tendonitis of the right rotator cuff, a right knee
disability, a left knee disability, scoliosis of the cervical
spine, chronic bronchitis, and PTSD. The Board referred those
issues to the RO for appropriate development.

The Board then entered a decision, in May 1997, denying entitlement
to increased evaluations for the chronic tendonitis of the right
rotator cuff, a right knee disability, a left knee disability, and
scoliosis of the cervical spine. The Board also remanded for
further development the issues of entitlement to increased ratings
for chronic bronchitis and PTSD.

The veteran then appealed to the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter "the Court"). The
veteran's appeal was limited to the three issues identified on the
first page of this decision, specifically, entitlement to increased
evaluations for the chronic tendonitis of the right rotator cuff,
a right knee disability, and a left knee disability. The veteran
did not contest, as part of his appeal to the Court, the Board's
denial of an increased evaluation for his scoliosis of the cervical
spine, nor did he contest the Board's remand of the issues of
entitlement to increased ratings for chronic bronchitis and PTSD.
The Board notes that the prior remand instructions provided to the
RO regarding the chronic bronchitis and PTSD issues are therefore
still valid and must still be complied with by the RO.

By a July 1998 order, the Court granted a joint motion for remand
of the three issues submitted by the parties to the judicial
appeal. It was ordered that the portion of the Board's May 1997
decision pertaining to those issues was consequently vacated, and
the case was remanded to the Board.

REMAND

Regarding the issue of an increased evaluation for chronic
tendonitis of the right rotator cuff, the Board notes that the
disorder is evaluated in accordance with Diagnostic Codes 5024-
5201, which address range of motion of the arm. It is 

further noted that, although the range of motion of the arm was to
be considered in determining an appropriate rating, both the RO and
the Board had previously failed to apply the Court's holding in the
case of DeLuca v. Brown, 8 Vet.App. 202 (1995), which pertained to
evaluating increased rating claims for musculoskeletal
disabilities.

In DeLuca, the Court expounded on the necessary evidence required
for a full evaluation of orthopedic disabilities, holding that
ratings based on limitation of :motion do not subsume 38 C.F.R. 
4.40, 4.45. It was also held that the provisions of 38 C.F.R. 4.14
(avoidance of pyramiding) do not forbid consideration of a higher
rating based on greater limitation of motion due to pain on use.
The Court further stressed that, in evaluating disabilities of the
joints, VA has a duty to determine whether the joint in question
exhibits weakened movement, excess fatigability, or incoordination,
and whether pain could significantly limit functional ability
during flare-ups or when the joint is used repeatedly over a period
of time. The Court has indicated that these determinations should
be made by an examiner and should be portrayed by the examiner in
terms of the additional loss in range of motion due to these
factors (i.e., in addition to any actual loss in range of motion
noted upon clinical evaluation). See DeLuca, supra.

Because the VA examiners who last examined the veteran did not
undertake this analysis, and because the veteran has reported pain
on use of his right rotator cuff, the matter must also be remanded
for a new examination that complies with the guidance provided by
the Court in DeLuca. The Board finds that the issue on appeal must
be remanded in order to obtain a current VA examination of the
veteran which takes into account his functional loss due to pain,
weakness, and fatigue.

Turning now to the issues of the veteran's right and left knee
disability, the Board notes the veteran should submit any recent
medical treatment records. Further, as it is necessary for the
veteran to undergo an orthopedic examination for his chronic
tendonitis of the right rotator cuff, it is appropriate that the
orthopedic examiner review the veteran's right and left knee
disability at the same time, in order to have the most current
examination findings of record.

- 4 - 

Furthermore, the Board notes that medical evidence of record
indicates that the veteran has experienced laxity, as well as
limitation of motion due to arthritis, in both knees. Subsequent to
the Board's May 1997 review of the case, it was determined in an
opinion from the Office of the General Counsel that disability of
the knee manifested by both instability and limitation of motion
may be rated separately. See VAOPGCPREC 23-97 (July 1, 1997). On
remand, the RO will need to consider the applicability of the
General Counsel opinion.

In light of the discussion above, the case is REMANDED for the
following actions:

1. The veteran should be asked to identify any sources of recent
pertinent medical treatment for his service-connected chronic
tendonitis of the right rotator cuff, right knee disability, and
left knee disability. The RO should request the veteran to furnish
signed authorizations for release to VA of private medical records
in connection with each non-VA source identified. The RO should
attempt to obtain any such private treatment records and any
additional VA medical records, not already on file, which may exist
and incorporate them into the claims folder.

2. The veteran should then be scheduled for special VA orthopedic
examination, to evaluate the nature and extent of his service-
connected chronic tendonitis of the right rotator cuff, right knee
disability, and left knee disability. Before evaluating the
veteran, the examiner should review the claims folder, including a
copy of this Remand and any evidence. added to the record pursuant
to this Remand All indicated tests, to include current X-ray study,
should be accomplished if deemed medically appropriate. The
examiner's report should fully set forth all current complaints,
pertinent clinical findings, and diagnoses. The examiner should
describe in detail the extent of any functional loss due to the
veteran's service- connected chronic tendonitis of the right
rotator cuff, right

. 5 .

knee disability, and left knee disability. In particular, the
examiner should comment on any functional loss due to weakened
movement, excess fatigability, incoordination, or pain on use, and
should state whether any pain claimed by the appellant is supported
by adequate pathology and is evidenced by his visible behavior. It
is important for the examiner's report to include a description of
the above factors that pertain to functional loss due to the back
that develops on use. Each such problem should be expressed in
terms of the degree of additional range-of-motion loss. See DeLuca,
supra. Specific findings should be made regarding range of motion
and the level of pain on motion. All opinions expressed should be
supported by reference to pertinent evidence.

3. With regard to all the instructions set forth above, the RO
should inform the veteran of his obligation to cooperate by
providing the requested information to the extent possible and by
reporting for the scheduled examination. The RO should also inform
the veteran that his failure to cooperate may result in adverse
action with regard to his claim, pursuant to 38 C.F.R. 3.158,
3.655.

4. Following completion of all of the foregoing, the RO must review
the claims folder and ensure that all of the aforementioned
development action has been conducted and completed in full. If any
development is incomplete, including if all requested medical
records have not been obtained, or the requested examination does
not include all opinions requested, appropriate corrective action
is to be implemented.

5. Thereafter, all claims should be reviewed by the RO, with
attention to all applicable laws and regulations, to include 38
C.F.R. 4.40 and 4.45, as well as consideration of DeLuca and
VAOPGCPREC 23-97, as appropriate. In the event any

6

determination remains unfavorable to the veteran, the RO should
furnish him and his representative with a supplemental statement of
the case, in accordance with 38 U.S.C.A. 7105 (West 1991).

Thereafter, the veteran and his representative should be given the
opportunity to respond. The case should be returned to the Board
for further appellate Consideration, if otherwise in order,
following appropriate appellate procedure.

By this REMAND the Board intimates no opinion, either legal or
factual, as to the ultimate determination warranted in this case.
The purpose of this REMAND is to further develop the record and
ensure due process of law. No action is required by the veteran
until he receives further notice.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5 101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 7 -

